Case 2:21-cv-10363-JXN-MAH Document 10 Filed 07/20/21 Page 1 of 1 PagelD: 181

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SUZETTE FAGAN,
Plaintiff,
Civil Action No. 21-10363 (JXN) (MAH)
v,
ORDER

WAL-MART STORES, INC,,
WAL-MART STORES EAST, LP,
WALMART, INC,, CENTENNIAL
SQUARE LLC, JOHN/IANE DOE 1-10
and/or ABC CORP, 1-10 (fictitious
individuals/entities),

Defendants,

 

NEALS, District Judge

Before this Court is the Report and Recommendation (“R&R”) entered on June 29, 2021,
by Magistrate Judge Michael A. Hammer (“Iudge Hammer”), (D.E. 9), recommending that
Plaintiff Suzelte Fagan’s Motion to Remand, (D.E. 4), be granted, This Court has reviewed the
reasons set forth by Judge Hamimer in the R&R and notes that no objections were filed. Based on
the foregoing, and for good cause shown, it is hereby

ORDERED that the R&R of Judge Hammer, (D.E. 9), is ADOPTED as the conclusions
of law of this Court and Plaintiff's Motion to Remand to the Superior Court of New Jersey, Law

Division, Middlesex, (D.E. 4), shall be GRANTED,

    
 

 

SO ORDERED. | A
TEENY, NBAYS USD? ~
Orig: Clerk

ce! Parties DATED: faly 19, 2021

Michael A. Hammer, U.S.M.J,
